The original action was instituted in the Lucas Common Pleas, by Birchard Hayes to recover a balance on two promissory notes, and to foreclose a mortgage on certain lots and further praying for other equitable relief barring Henry Taylor from an interest therein. Taylor filed an answer and cross-petition praying for foreclosure of his alleged lien for payment of delinquent taxes upon the property involved. Hayes demurred on the ground that the Statute of Limitations barred Taylor’s lien, and there being no further pleadings, judgment of dismissal of Taylor’s cross-petition was rendered.
Error was prosecuted and Taylor claimed that in May, 1919, he had received the auditor’s delinquent land deed for said premises, said deed being declared invalid by court in March 1924, but the court at that time, further said that it did not undertake to determine the question of the lien.
Hayes averred that the statutory time in which Taylor could have brought his action was in six years; from the time he could have gotten the deed. The Court of Appeals in reversing the judgment of the Common Pleas held:
That the Statute of Limitations began to run from the date the deed was declared invalid, and not from the possible deed date.
Hayes, in bringing the case to the Supreme Court raises the following for consideration:
1. Under the Court of Appeals decision, Taylor’s lien is still in effect, fore than fifteen years after the sale. What is the longest period after a tax sale that a vendee can foreclose his lien for the payment of taxes under 5724 GC?
2. The Statute begins to run with respect to the payment of taxes from the date of each payment thereof.
3. Section 11222 is a Statute of Limitations, applicable to the lien given by 5724 GC.